EXHIBIT 10.1

AMENDED AND RESTATED OMNIBUS LEASE RESOLUTION AGREEMENT

THIS AMENDED AND RESTATED OMNIBUS LEASE RESOLUTION AGREEMENT (this “Agreement”)
is made as of April 24, 2012 (the “Effective Date”), by and among (i) PREMIER
GOLF MANAGEMENT, INC., a Delaware corporation (“PGMI”), (ii) JOE R. MUNSCH, an
individual (“Munsch”), (iii) those entities referenced on Exhibit A attached
hereto (each individually, a “Landlord” and, collectively, the “Landlords”),
(iv) CLP PARTNERS, LP, a Delaware limited partnership (f/k/a CLP Income
Partners, LP) (“CLP”), (v) CLP TRS LENDING CORP., a Delaware corporation (f/k/a
CNL Income TRS Lending Corp.) (“CLP Lender” and, collectively with the Landlords
and CLP, the “CLP Parties”), and (vi) and EVERGREEN ALLIANCE GOLF LIMITED, L.P.,
a Delaware limited partnership (“Tenant” and, collectively, with PGMI and
Munsch, the “PGMI Parties”) (PGMI, Munsch, each Landlord, CLP and Tenant,
individually, a “Party” and, collectively, the “Parties”).

RECITALS:

Basic Relationship & Properties

A. Each Landlord is the fee and/or leasehold owner of the golf course property
set forth opposite its name on Exhibit B attached hereto (each individually, a
“Property” and, collectively, the “Properties”).

B. Prior to the Effective Date, Landlords and Tenant entered into those certain
lease agreements, sub-lease agreements or sub-concession agreements, as the case
may be, set forth on Exhibit C attached hereto (each individually, a “Lease”
and, collectively, the “Leases”), governing the leasing of the Properties by the
Landlords to Tenant. Each Lease is cross-defaulted with each Lease, such that an
Event of Default (as defined in the Leases) by Tenant under one Lease is an
Event of Default by Tenant under the other Leases.

C. The Properties identified as Items 15 through 34, inclusive, on Exhibit B
(the “Encumbered Properties”) are encumbered pursuant to financing provided by
The Prudential Insurance Company of America (the “Lender”) to the applicable
Landlords (the “Loan”) (Items 1 through 15, inclusive, and Items 32 through 34,
inclusive, on Exhibit B are hereinafter referred to as the “Unencumbered
Properties”).

D. The Properties identified as Items 5, 6, 7, 9 and 10 on Exhibit B, and the
Leases identified as Items 5, 6, 7, 9 and 10 on Exhibit C, are subject to
underlying ground leases and concession agreements, as applicable (individually,
a “Ground Lease” and, collectively, the “Ground Leases”).

Stock Purchase & Canceled Letters of Credit

E. On October 29, 2008, (i) the stockholders of PGMI (“PGMI Previous Owners”)
and CNL Lifestyle Advisor Corporation, a Florida corporation (f/k/a CNL
Lifestyle Company, LLC, a Florida limited liability company) (“CNL Lifestyle”),
entered into that certain Stock Purchase Agreement (the “SPA”), pursuant to
which the PGMI Previous Owners agreed to sell, convey and transfer all of their
respective legal and beneficial interest in and to all of the capital

 

1



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

stock of PGMI to CNL Lifestyle or its assignee (the “PGMI Sale Transaction”),
and (ii) CNL Lifestyle assigned all of its rights under the SPA to Munsch
pursuant to an Assignment of Stock Purchase Agreement (the “SPA Assignment”) and
immediately upon execution of the SPA Assignment, the PGMI Sale Transaction was
consummated and, in connection therewith, Munsch acquired 100% of the shares of
capital stock of PGMI (the “PGMI Stock”) from the PGMI Previous Owners.

F. In connection with and as a condition to the consummation of the PGMI Sale
Transaction, Landlords provided the PGMI Previous Owners with a
release/cancellation of those certain letters of credit in the aggregate amount
of $3,400,000.00 issued in favor of such applicable Landlords in connection with
Tenant’s security deposit obligations under the leases then in effect with
respect to the certain of the Properties (the “Canceled L/Cs”), and directed the
banks that issued the Canceled L/Cs to return such Canceled L/Cs to Previous
PGMI Owners.

Omnibus Lease Resolution Agreement and Related Documents

G. In connection with the consummation of the PMGI Sale Transaction, the Parties
(other than CLP Lender) entered into that certain Omnibus Lease Resolution
Agreement dated as of October 29, 2008 (as amended prior to the Effective Date,
the “Original Omnibus Agreement”).

H. Pursuant to the Original Omnibus Agreement, inter alia, (i) the PGMI Parties
relinquished and released certain security deposits in the aggregate amount of
$11,819,700.00 to Landlords, (ii) with respect to each Lease, PGMI executed a
Guaranty of the obligations of Tenant under such Lease (collectively, the “PGMI
Lease Guarantees”), (iii) Munsch executed and delivered to CLP a Stock Pledge
and Escrow Agreement dated October 29, 2008 (as amended prior to the Effective
Date, the “Stock Pledge Agreement”), pursuant to which Munsch pledged all of the
PGMI Stock to CLP to secure all of the obligations of Tenant under the Leases
and all of the obligations of the PGMI Parties under the Original Omnibus
Agreement, (iv) that certain Amended and Restated Certificate of Incorporation
of PGMI was executed, delivered and filed with the Secretary of State of the
State of Delaware on October 30, 2008 (the “Amended PGMI Certificate of
Incorporation”), (v) the By-Laws of PGMI were amended pursuant to the terms of
that First Amendment to By-Laws of PGMI dated October 29, 2008 (the “Amended
PGMI Bylaws” and, collectively with the Amended PGMI Certificate of
Incorporation, the “Amended PGMI Governance Documents”), and (vi) the PGMI
Parties entered into that certain Employment Agreement dated October 29, 2008
which set forth the agreements of the PGMI Parties with respect to Munsch’s
employment as President and Chief executive Officer of PGMI and Tenant (amended
prior to the Effective Date, the “Employment Agreement”).

I. Pursuant to the terms of the Original Omnibus Agreement and the Leases,
Tenant established and maintains a Variable Security Deposit Reserve Account (as
defined in the Leases) with a current a balance of $1,500,000.00 (the “Current
Security Deposit Funds”).

J. On December 19, 2007, PGMI and CLP entered into that certain Observation
Rights Agreement (the “Observation Rights Agreement”) pursuant to which PGMI
became obligated to, inter alia, permit one representative of CLP to attend and
observe all meetings of the board and any committee thereof of PGMI

 

2



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

Tenant Loan

K. In November 2010, CLP Lender provided Tenant, as borrower, with a
$4,000,000.00 line of credit loan, with the maximum amount available for
borrowing thereunder being increased to $5,000,000.00 in May 2011 and being
further increased to $7,500,000.00 in October 2011 (the “Current Tenant Loan”),
which Current Tenant Loan has a current principal balance of $6,000,000.00 as of
the Effective Date. All agreements, documents and instruments executed and
delivered in connection with the Current Tenant Loan are collectively referred
to herein as the “Current Tenant Loan Documents”.

This Agreement

L. Each CLP Party is an Affiliate (as defined in the Leases) of every other CLP
Party, and each CLP Party shall benefit from the terms and provisions set forth
in this Agreement, regardless of which CLP Party is specifically benefited by a
particular term or provision. Each PGMI Party is an Affiliate (as defined in the
Leases) of every other PGMI Party, and each PGMI Party shall benefit from the
terms and provisions set forth in this Agreement, regardless of which PGMI Party
is specifically benefited by a particular term or provision.

M. The Parties have agreed to execute this Agreement to amend and restate the
Original Omnibus Agreement in its entirety, all subject to and upon the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows.

A. RECITALS. The recitals set forth above are true and correct and constitute a
part of this Agreement.

B. DEFINITIONS. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings given those terms in the Leases, the A&R
Leases (as defined below) or the A&R Tenant Loan Documents (as defined below),
as applicable.

C. RETAINED PROPERTIES. Pursuant to the terms of those certain amended and
restated lease agreements effective as of January 1, 2012, each of the Canyon
Springs Lease, Cinco Ranch Lease, Fossil Creek Lease, Plantation Lease, Clear
Creek Lease, Lake Park Lease, Mansfield Lease, Lakeridge Lease, Cowboys Lease
and the Forest Park Lease (each as defined on Exhibit C attached hereto) has
been amended and restated in its entirety to incorporate the material terms and
conditions set forth on Exhibit D attached to this Agreement (such amended and
restated leases, collectively with any and all ancillary agreements executed in
connection therewith, and as the same may hereafter be amended, the “Retained
Property A&R Leases”). The Properties leased pursuant to the Retained Property
A&R Leases shall be referred to herein individually as a “Retained Property” and
collectively as the “Retained Properties.”

 

3



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

D. MANAGED PROPERTIES.

(i) Managed Property A&R Leases. Pursuant to the terms of those certain amended
and restated lease agreements effective as of January 1, 2012, each of the Mesa
Lease, Fox Meadow Lease, Weymouth Lease, Solon Lease, Ancala Lease, Arrowhead
Lease, Continental Lease, Kokopelli Lease, Legend Lease, London Bridge Lease,
Stonecreek Lease, Superstition Lease, Arrowhead–Littleton Lease, Eagle Brook
Lease, Ruffled Feathers Lease, Tamarack Lease, Majestic Lease, Deer Creek Lease,
Tallgrass Lease, Hunt Valley Lease, Meadowbrook Lease and Mission Hills Lease
(each as defined on Exhibit C attached hereto) has been amended and restated in
its entirety to incorporate the material terms and conditions set forth on
Exhibit E attached hereto (such amended and restated leases, collectively with
any and all ancillary agreements executed in connection therewith, and as the
same may hereafter be amended, the “Managed Property A&R Leases” and,
collectively with the Retained Property A&R Leases, the “A&R Leases”). The
Properties leased pursuant to the Managed Property A&R Leases shall be referred
to herein individually as a “Managed Property” and collectively as the “Managed
Properties.”

(ii) Management Agreement. Pursuant to the terms of that certain Master
Management Agreement between Tenant and Fore Golf Management, LLC, a Florida
limited liability company (“ForeGolf Manager”), dated and effective as of the
Effective Date and delivered simultaneously with the execution and delivery of
this Agreement (as the same may hereafter be amended, the “Management
Agreement”), ForeGolf Manager will manage and operate the Managed Properties on
and after the applicable Commencement Dates (as defined in the Management
Agreement) under the Management Agreement, pursuant to the terms thereof.

E. REIMBURSEMENT BY LANDLORDS OF CERTAIN CAPEX RESERVE EXPENDITURES. On the
Effective Date and simultaneously with the execution and delivery of this
Agreement, Landlords shall deliver to Tenant the aggregate amount of
approximately $701,743.00 as full reimbursement to Tenant for expenditures
incurred by Tenant in connection with the Capex Reserve Expenditures made by
Tenant during calendar years 2010 and 2011 with respect to the Properties set
forth on Exhibit F attached hereto.

F. WAIVER OF RENT. Any and all obligations of Tenant to pay 2009 Deferred
Minimum Rent (as defined in the Leases), unpaid Minimum Rent, and Percentage
Rent (as defined in the Leases) if any, due and payable under the Leases with
respect to any and all Accounting Periods prior to the January 2012 Accounting
Period (collectively, the “Past Due Rent”) are hereby waived and forgiven by
Landlords in their entirety. From and after the Effective Date, all remedies of
Landlords related to the 2009 Deferred Minimum Rent and the Past Due Rent are
hereby waived, released and discharged in their entirety.

G. LEASE ALLOWANCES. As consideration for Tenant’s (i) execution and delivery of
this Agreement, the A&R Leases, the A&R Tenant Loan Documents (as defined below)
and the Second Amendment to Stock Pledge Agreement (as defined below),
(ii) payment to the applicable Landlords of an amount equal to approximately
$1,549,615.00, which amount represents the aggregate Minimum Rent (or pro rated
Minimum Rent, as applicable) due and payable under the A&R Leases for the April
2012 Accounting Period, as more particularly set forth on Schedule G-1 attached
hereto, and (iii) payment of approximately $1,394,546.00 for

 

4



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

past due real estate taxes (including applicable interest, late fees and other
penalties assessed) that were due and payable, but not paid, by Tenant under the
Leases for the Properties set forth on Schedule G-2 attached hereto (the “Past
Due RE Taxes”), Landlords hereby agree to provide Tenant lease allowance funds
in an aggregate amount of approximately $22,952,469.00 (collectively, the “Lease
Allowance Funds”) to be funded, used and applied in accordance with the
following; provided, however, it is expressly understood and agreed that, with
respect to any and all Lease Allowance Funds provided by Landlords pursuant to
this Section G, no amount of such Lease Allowance Funds shall be included in the
calculation of annual Minimum Rent due and payable under the A&R Leases, and
Tenant shall not be required to repay or reimburse Landlords with respect to any
such Lease Allowance Funds.

(i) Lease Allowance Funds-Tenant. An amount equal to approximately
$10,860,000.00 in the aggregate in lease allowance funds shall be funded by
Landlords to Tenant and shall be used by Tenant for (a) the payment of real
estate and personal property taxes related to the Properties, (b) the payment of
certain outstanding accounts payable, and (c) Working Capital (as defined in the
A&R Leases) purposes; provided, however, that Landlords shall not be obligated
to fund any of such lease allowance funds to Tenant unless and until all of the
following conditions have been satisfied by Tenant in full:

(a) Escrow of Funds for Additional Property Taxes. On the Effective Date,
simultaneously with the provision of lease allowance funds, Tenant shall deposit
into escrow (the “Real Estate Tax Escrow Account”) with Landlords an amount
equal to approximately $3,114,242.00 in the aggregate to be used solely for the
payment of real estate taxes due and payable (or accrued on a pro rata basis on
the number of calendar days through the Effective Date based on actual property
tax bills) by Tenant under the Leases through March 31, 2012 (the “CLP
Properties’ RE Taxes”), which CLP Properties’ RE Taxes shall be funded by
Landlords to Tenant from said escrow, in one (1) or more disbursements, as
applicable, no later than two (2) Business Days after Landlords’ approval of a
written disbursement request submitted by Tenant, together with supporting
documentation in form and substance acceptable to Landlords in their reasonable
discretion, setting forth the applicable CLP Properties’ RE Taxes requested for
payment; provided, however, that Landlords shall not be obligated to make any
such disbursement if an Event of Default then exists by any PGMI Party under
this Agreement, any A&R Retained Property Lease or any A&R Tenant Loan Document.
Tenant hereby agrees to provide Landlords with evidence of payment of such CLP
Properties’ RE Taxes.

(b) Real Estate Tax Reserve Account-Retained Properties. On the Effective Date,
simultaneously with the provision of lease allowance funds, Tenant shall have
deposited an amount equal to $150,000.00 into the Real Estate Tax Escrow Account
pursuant to the requirements of Section 8.3.1 of the A&R Retained Property
Leases.

 

5



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

(c) Working Capital. Schedule G(i)(c) attached hereto sets forth (I) a list of
certain accounts payable outstanding as of the date set forth therein in the
aggregate amount of approximately $4,704,846.77 (the “Outstanding AP”), and (II)
the amount of past due rent that was due and payable, but not paid, by Tenant
under the ground leases related to the Retained Properties in the aggregate
amount of approximately $526,048.00 the “Past Due Ground Lease Rent”). Landlords
shall provide Tenant approximately $7,596,000.00 in lease allowance funds to be
used by Tenant for Working Capital purposes (the “Working Capital Funds”);
provided, however, that Landlords shall not be obligated to fund any of such
Working Capital Funds to Tenant unless and until the following conditions have
been satisfied by Tenant in full:

(A) With respect to the Outstanding AP, Tenant shall provide Landlords one
(1) or more “check-runs” evidencing the payments to be made to the applicable
vendors/obligees (each, a “Check-Run”), with each Check-Run to be in (1) an
aggregate amount of not less than $1,000,000.00, and (2) form, and containing
information, substantially similar to check-runs previously accepted by
Landlords in the course of dealing of the Parties. Upon Landlords’ verification
of a Check-Run submitted by Tenant in accordance with the preceding sentence,
the amount of funds set forth in the applicable Check-Run shall be disbursed by
Landlords from said escrow and delivered to Tenant.

(B) Tenant shall have paid the Past Due Ground Lease Rent in full.

(ii) Lease Allowance Funds-ForeGolf Manager/Managed Properties. An amount equal
to approximately $12,092,469.00 in the aggregate in additional lease allowance
funds shall be provided by Landlords to be funded, used and applied in
accordance with the following with respect to the Managed Properties:

(a) Working Capital, Pro Shop Inventory and Liquor License Transfers. On the
Effective Date, an amount not to exceed $3,870,000.00 in the aggregate shall be
funded by Landlords to Tenant to be used (I) for Working Capital (as defined in
the Managed Property A&R Leases) purposes and for the payment of Pro Shop Par
Inventory (as defined in the Management Agreement) related solely to the Managed
Properties (the “Manager Working Capital Funds”), which Manager Working Capital
Funds shall be transferred in their entirety by Tenant to ForeGolf Manager, as
more particularly set forth in the Management Agreement, and (II) for the
payment of the fees of third-party consultants engaged to assist the parties in
connection with the effectuation of the transfers of the liquor licenses
required for the operation of the Managed Properties. Notwithstanding the
foregoing, Tenant hereby directs Landlords to deliver such Manager Working
Capital Funds directly to Manager, in accordance with the applicable terms of
the Management Agreement.

(b) Prepaid Membership Dues Liabilities-Managed Properties. The Parties hereto
acknowledge that (I) pursuant to the terms of the Membership Documents (as
defined in the applicable Leases), members are entitled to prepay, in full and
not in part, their annual membership dues (“Annual Prepaid Dues”) prior to the
date(s) such annual membership dues are due and payable for the next succeeding
membership year, and (II) prior to the Effective Date, Tenant collected an
aggregate amount of approximately $4,328,637.00 in Annual Prepaid Dues with
respect to the Managed Properties that operate private golf clubs, the entire
amount of which has been used by Tenant prior to the Effective Date which will
result in a Working Capital shortfall. In connection therewith, Landlords hereby
agree to provide Tenant additional lease allowance funds in an aggregate amount
of approximately $4,328,637.00 (the “Prepaid Dues Allowance Funds”), which
Prepaid Dues Allowance Funds shall be provided by Landlords to Tenant in equal
monthly installments (prorated for any partial months) commencing on the initial
Commencement Date under the Management Agreement through the end of Fiscal Year
2012 (each, a “Monthly Prepaid Dues Payment”); provided, however, that Landlords
shall not be

 

6



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

obligated to make any such Monthly Prepaid Dues Payment if an Event of Default
then exists by Tenant under the Management Agreement. Notwithstanding the
foregoing, Tenant hereby directs Landlords to deliver such Monthly Prepaid Dues
directly to Manager, in accordance with the applicable terms of the Management
Agreement.

(c) Event Deposit Liabilities-Managed Properties. The Parties hereto acknowledge
that, prior to the Effective Date, Tenant collected an aggregate amount of
approximately $1,956,238.00 in event deposits with respect to the Managed
Properties that pertain to events scheduled to occur following the Effective
Date (including, but not limited to, prepaid deposits for tournaments, outings,
banquets and other reservations), the entire amount of which has been used by
Tenant prior to the Effective Date for the payment of accounts payable and
accrued expenses which has resulted in a Working Capital shortfall. In
connection therewith, Landlords hereby agree to provide Tenant additional lease
allowance funds in an aggregate amount of approximately $1,956,238.00 (the
“Event Deposit Allowance Funds”), which Event Deposit Allowance Funds shall be
provided by Landlords to Tenant, in several disbursements, no later than two
(2) Business Days after Landlords’ approval of a written disbursement request
submitted by Tenant or Manager setting forth the amount(s) having become earned
pursuant to the terms of the applicable event agreements, together with
supporting documentation in form and substance acceptable to Landlords in their
reasonable discretion; provided, however, that Landlords shall not be obligated
to make disbursements more frequently than once every calendar month (each, an
“Event Deposit Payment”); provided, further, however, that Landlords shall not
be obligated to make any such Event Deposit Payment if an Event of Default then
exists by Tenant under the Management Agreement. Notwithstanding the foregoing,
Tenant hereby directs Landlords to deliver such Event Deposit Payments directly
to Manager, in accordance with the applicable terms of the Management Agreement.

(d) Redemption Liabilities–Managed Properties. The Parties hereto acknowledge
that, as of the Effective Date, there currently exist an aggregate amount of
approximately $1,937,594.00 (the “Redemption Liabilities Cap Amount”) in gift
card/gift certificate liabilities, membership dues credits and discounts granted
prior to the Effective Date but first applicable following the Effective Date,
“credit book” liabilities (e.g., golf shop merchandise redemption liabilities),
Eagle Cards, trail fees, passes, rain checks, discounted fees for locker,
handicap, hole in one, tournament entry, private cart, private storage and bag
storage as well as credits, discounts or play privileges granted under any
barter agreements, member referral program, Player Development Program, gift
certificates, range fees, complimentary cards and passes, multi-play cards,
prepaid golf lessons, food and beverage vouchers and use privileges, and
undisclosed discounts or free giveaways with respect to the Managed Properties.
In connection therewith, Landlords hereby agree to provide Tenant additional
lease allowance funds in an aggregate amount not to exceed the Redemption
Liabilities Cap Amount (the “Redemption Liabilities Allowance Funds”), which
Redemption Liabilities Allowance Funds shall be funded by Landlords to Tenant,
in several disbursements, no later than two (2) Business Days after Landlords’
approval of a written disbursement request submitted by Tenant or Manager,
together with supporting documentation in form and substance acceptable to
Landlords in their reasonable discretion, evidencing the amount redeemed by
members/customers; provided, however, that Landlords shall not be obligated to
make disbursements more frequently than once every calendar month (each, a
“Redemption Liabilities Disbursement”); provided, further, however, that
Landlords shall not be obligated to make any such Redemption Liabilities

 

7



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

Disbursement if an Event of Default then exists by Tenant under the Management
Agreement. Notwithstanding the foregoing, Tenant hereby directs Landlords to
deliver such Redemption Liabilities Disbursements directly to Manager, in
accordance with the applicable terms of the Management Agreement.

H. REFUNDABLE MEMBERSHIP DEPOSITS. With respect to the Managed Properties known
as Ancala Country Club AZ, Arrowhead Country Club AZ, Eagle Brook Country Club
IL, Fox Meadow Country Club OH, Hunt Valley Golf Club MD, Meadowbrook Golf &
Country Club OK, Signature of Solon Country Club OH, Tallgrass Country Club KS
and Weymouth Country Club OH (collectively, the “Managed Property Private
Clubs”), certain obligations exist with respect to the repayment of Refundable
Membership Deposits (as defined in the Managed Property A&R Leases) with respect
to such Managed Property Private Clubs only, subject to any and all rights to
enforce liabilities with respect thereto assumed by The David G. Price Trust,
dated March 5, 1998, and The Dallas P. Price Trust, dated May 14, 1998
(collectively, the “Trusts”), pursuant to that certain Amended and Restated
Deposit Assumption Agreement dated September 14, 2002 (as the same has been, and
may hereafter be, amended, assigned and partially assigned), pursuant to which
the Trusts agreed to refund certain refundable membership deposits related to
certain golf clubs, including the Managed Property Private Clubs. Landlords
hereby agree that, to the extent any liabilities remain with respect to the
repayment of any such Refundable Membership Deposits after enforcement of the
Trust’s obligations with respect thereto (the “Remaining Refundable Membership
Deposit Liabilities”), Tenant shall not be responsible for the repayment of any
such Remaining Refundable Membership Deposit Liabilities for so long as the
Management Agreement is in effect.

I. TENANT LOAN. Pursuant to the terms of that certain (i) Consolidated, Renewal,
Amended and Restated Promissory Note executed by Tenant in favor of CLP Lender
in the original aggregate principal amount of $6,000,000.00, (ii) Amended and
Restated Loan Agreement among Tenant, PGMI and CLP Lender, (iii) Amended and
Restated Security Agreement executed by Tenant in favor of CLP Lender, and
(iv) Amended and Restated Unconditional Guaranty executed by PGMI in favor of
CLP Lender (collectively, and as the same may hereafter be amended, the “A&R
Tenant Loan Documents”), each dated and effective as of the Effective Date and
delivered simultaneously with the execution and delivery of this Agreement, each
of the Current Tenant Loan Documents has been amended and restated in its
entirety to convert the Current Tenant Loan into a term loan (the “Tenant Term
Loan”), which Tenant Term Loan shall have the following material terms and
conditions: (a) interest shall be due and payable at a rate equal to LIBOR (as
defined in the A&R Tenant Loan Documents) plus 4.00%, (b) all accrued and unpaid
interest for the period from and after the Effective Date through and including
December 31, 2013 shall be added to then outstanding principal balance of the
Tenant Term Loan, and monthly payments of accrued interest shall be due and
payable commencing February 2014, (c) annual principal payments in an amount
equal to the aggregate annual Additional Minimum Rent due under, and as defined
in, the Retained Property A&R Leases shall be due and payable, and (e) the
initial maturity date shall be December 31, 2016, with the ability of Tenant to
extend the maturity date for an additional five (5) years to December 31, 2021
provided there is no then existing Event of Default (as defined in the A&R
Tenant Loan Documents) and there have been no more than three (3) prior
instances in which there has occurred an Event of Default.

 

8



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

J. CONDITIONAL GUARANTY. Pursuant to the terms of that certain Conditional
Guaranty, dated and effective as of the Effective Date and delivered
simultaneously with the execution and delivery of this Agreement (as the same
may hereafter be amended, the “Conditional Guaranty”), Munsch has provided CLP
Lender and Landlords a conditional personal guaranty with a $1,000,000.00
liability cap, which guarantees certain Obligations (as defined in the
Conditional Guaranty) of Tenant and PGMI under the A&R Leases and the A&R Tenant
Loan Documents in the event that any of the Triggering Events (as defined in the
Conditional Guaranty) shall occur.

K. SECOND AMENDMENT TO STOCK PLEDGE AND ESCROW AGREEMENT. Pursuant to the terms
of that certain Second Amendment to Stock Pledge Agreement, dated and effective
as of the Effective Date and delivered by Munsch to CLP simultaneously with the
execution and delivery of this Agreement (as the same may hereafter be amended,
the “Second Amendment to Stock Pledge Agreement”), the Stock Pledge Agreement
has been amended to reflect that the Pledged Shares (as defined in the Stock
Pledge Agreement) will only be released upon CLP’s written notice to Escrow
Agent (as defined in the Second Amendment to Stock Pledge) upon the earlier of
the (i) termination of this Agreement or (ii) delivery by Tenant to Landlords of
security deposit funds in the aggregate amount of $1,500,000.00 (the “New
Security Deposit”), which New Security Deposit shall be (a) delivered to and
accepted by CLP simultaneously with the execution of amendments to each of the
Retained Property A&R Leases adding such security deposit provisions to said
leases with respect to the New Security Deposit, which additional security
deposit provisions shall be substantially similar in form and substance to the
security deposit provisions set forth in Section 3.9 of the original leases for
the Properties, (b) comprised of cash, an irrevocable letter of credit or a
combination thereof, to be determined in the sole and absolute discretion of
Landlords, and (c) be held by Landlords as security for the full and faithful
performance by Tenant of all of Tenant’s obligations under the Retained Property
A&R Leases.

L. RELEASE OF CURRENT SECURITY DEPOSIT FUNDS. In consideration of the agreements
and obligations of the PGMI Parties under this Agreement, on the Effective Date
and simultaneously with the execution and delivery of this Agreement, the
Landlords shall release and deliver to Tenant all of the Current Security
Deposit Funds. Tenant hereby agrees and covenants to use all such released
Current Security Deposit Funds for working capital purposes.

M. PGMI ARTICLES AND BYLAWS. The PGMI Parties hereby covenant and agree that the
Amended PGMI Governance Documents shall not be amended or modified in any
respect without the prior written consent of CLP, which consent may be withheld
in CLP’s sole and absolute discretion.

N. RATIFICATION OF OBSERVATION RIGHTS AGREEMENT. The Parties hereby acknowledge
and agree that (i) all terms and conditions set forth in the Observation Rights
Agreement are hereby ratified and confirmed in all respects, and (ii) the
Observation Rights Agreement is in full force and effect as of the Effective
Date.

O. EMPLOYMENT AGREEMENT. The PGMI Parties hereby represent and warrant to the
CLP Parties that (i) the PGMI Parties have provided the CLP Parties with fully
executed copies of all amendments to the Employment Agreement executed by the
parties thereto prior to the Effective Date, and (ii) the Employment Agreement,
as so amended, is in full force and effect as of the Effective Date.

 

9



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

P. RATIFICATION OF PGMI LEASE GUARANTEES. The Parties hereby acknowledge and
agree that (i) all terms and conditions set forth in the PGMI Lease Guarantees
are hereby ratified and confirmed in all respects, (ii) the PGMI Lease
Guarantees are in full force and effect as of the Effective Date, and
(iii) pursuant to the PGMI Lease Guarantees, PGMI continues to guarantee the
obligations of Tenant under each of the A&R Leases, as more particularly set
forth in the PGMI Lease Guarantees.

Q. REPRESENTATIONS AND WARRANTIES OF PGMI PARTIES. Each PGMI Party hereby makes
the following representations and warranties, upon which each PGMI Party
acknowledges and agrees that each CLP Party is entitled to rely and which are
accurate in all respects as of the Effective Date (except with respect to those
representations and warranties which are made as of a specific time, which shall
have been or shall be accurate in all respects as of such time):

(i) Each PGMI Party other than Munsch is duly formed, validly existing and in
good standing in, and under the laws of, the jurisdiction of its incorporation
or formation, and is qualified to do business in the jurisdictions in which
Applicable Laws requires same, and has all requisite power and authority to own
its assets and conduct the businesses as currently owned and conducted.

(ii) Each PGMI Party has full power and authority to execute and deliver this
Agreement and any and all other documents to be executed and delivered by it
pursuant to this Agreement (the “PGMI Party Deliverables”), and to perform all
obligations required of it under this Agreement and the PGMI Party Deliverables.
The execution and delivery by each PGMI Party of this Agreement and, if and when
executed and delivered, each of the other PGMI Party Deliverables, and the
performance by each PGMI Party of its obligations under this Agreement and, if
and when executed and delivered, each of the other PGMI Party Deliverables, have
been duly and validly authorized by all necessary action by each PGMI Party.
This Agreement and, if and when executed and delivered, each of the other PGMI
Party Deliverables, constitute, or will constitute, legal, valid and binding
obligations of the PGMI Parties enforceable against each PGMI Party in
accordance with their terms.

(iii) To PGMI Parties’ Knowledge (defined below), each Ground Lease is in full
force and effect, and no party is in breach of default thereunder. For purposes
of this Agreement, the term “PGMI Parties’ Knowledge” shall mean the present
actual knowledge of Joe R. Munsch, Lynn Marie Mallery and the Chief Financial
Officer (or employee serving in a similar capacity) or the senior level employee
of a PGMI Party that performs financial and/or accounting functions for any PGMI
Party, or conducts financial reviews and/or prepares financial reports with
respect to the properties owned and/or operated by a PGMI Party.

(iv) To PGMI Parties’ Knowledge, (a) other than as disclosed to the CLP Parties
in writing prior to Effective Date, no PGMI Party is in default under any Lease,
any PGMI Lease Guaranty, the Stock Pledge Agreement, any current Tenant Loan
Document or the Original Omnibus Agreement (each, a “Current CLP/PGMI
Document”), nor has any event or omission occurred which with the giving of
notice or lapse of time or both would constitute a default by any PGMI Party
under any Current CLP/PGMI Document.

 

10



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

(v) Other than as disclosed to the CLP Parties in writing prior to Effective
Date, there are no actions, suits, arbitrations, governmental investigations or
other proceedings pending or, to PGMI Parties’ Knowledge, threatened against any
PGMI Party that would affect any Property, any Business, or any of the material
PGMI Party Deliverables in any material respect.

(vi) To PGMI Parties’ Knowledge, Tenant possesses all material licenses,
permits, consents, authorizations, approvals, registrations, orders, franchises
and certificates necessary for the operation of the Businesses as currently
conducted pursuant to each Lease.

(vii) No PGMI Party has filed, or is in the process of preparing to file as of
the Effective Date, a voluntary petition, case or proceeding under any section
or chapter of Title 11 of the United States Code, as amended (the “Bankruptcy
Code”), or under any similar law or statute of the United States or any state
thereof, relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of its debts, and no such petition, case or proceeding
has been filed against either PGMI Party which has not been dismissed, vacated
or stayed on appeal. No PGMI Party has been adjudicated as bankrupt or insolvent
or has consented to or filed an answer admitting or failing reasonably to
contest an allegation of bankruptcy or insolvency. No PGMI Party has sought, or
consented to or acquiesced in, the appointment of any receiver, trustee,
liquidator or other custodian of it or a material part of its assets, and no
PGMI Party has made or taken any action to make a general assignment for the
benefit of creditors or an arrangement, attachment or execution has been levied
and no tax lien or other governmental or similar lien has been filed, against it
or a material part of its properties, which has not been duly and fully
discharged prior to the Effective Date.

(viii) With respect to each Property, to PGMI Parties’ Knowledge, no mechanic’s
liens have been filed against such Property, or portion thereof, other than as
disclosed to the applicable Landlord in writing prior to Effective Date.

(ix) Tenant has not received written notice from any insurance carrier of
defects or inadequacies in any Property which, if uncorrected, would result in a
termination of insurance coverage or a material increase in the premiums charged
therefor, other than as disclosed to Landlords in writing prior to Effective
Date.

R. REPRESENTATIONS AND WARRANTIES OF CLP PARTIES. Each CLP Party hereby makes
the following representations and warranties, upon which each CLP Party
acknowledges and agrees that each PGMI Party is entitled to rely and which are
accurate in all respects as of the Effective Date (except with respect to those
representations and warranties which are made as of a specific time, which shall
have been or shall be accurate in all respects as of such time):

(i) Each CLP Party is duly formed, validly existing and in good standing in, and
under the laws of, the jurisdiction of its incorporation or formation, and is
qualified to do business in the jurisdictions in which Applicable Law requires
same, and has all requisite power and authority to own its assets and conduct
the businesses as currently owned and conducted.

 

11



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

(ii) Each CLP Party has full power and authority to execute and deliver this
Agreement and all documents to be executed and delivered by it pursuant to this
Agreement (“CLP Party Deliverables”), and to perform all obligations required of
it under this Agreement and the CLP Parties’ Deliverables. The execution and
delivery by each CLP Party of this Agreement and, when executed and delivered,
each of the CLP Party Deliverables, and the performance by each CLP Party of its
obligations under this Agreement and, when executed and delivered, each of the
CLP Party Deliverables, have been duly and validly authorized by all necessary
action by each CLP Party. This Agreement and, when executed and delivered, each
of the CLP Party Deliverables constitute, or will constitute, legal, valid and
binding obligations of the CLP Parties enforceable against each CLP Party in
accordance with their terms.

S. DEFAULT/REMEDIES.

(i) CLP Party Default. In the event that a CLP Party shall commit a breach or
default with respect to any of its covenants, agreements, obligations,
representations or warranties given or made under this Agreement and such CLP
Party fails to cure such breach or default within ten (10) days after written
notice thereof from the PGMI Parties, then the PGMI Parties, as their sole and
exclusive remedy for such breach or default, shall have right to elect either of
the following: (a) waive such breach or default and otherwise proceed hereunder
or (b) terminate this Agreement, in which case the Parties shall have no further
rights or obligations under this Agreement, except for those which expressly
survive termination under the terms hereof; it being expressly understood and
agreed to by the PGMI Parties that no CLP Party shall be liable to any PGMI
Party under this Agreement for any damages or other monetary liability as the
result of any breach of, or default under, any of the terms or provisions of
this Agreement, including, but not limited to, actual, direct, consequential or
punitive damages and the PGMI Parties expressly release and waive the CLP
Parties from any such liability.

(ii) PGMI Party Default. A default or breach by a PGMI Party under this
Agreement in connection with any (a) covenant, agreement or obligation of a PGMI
Party hereunder in any respect, or (b) representation or warranty given or made
hereunder by a PGMI Party in any material respect, shall be and constitute a
default under the Retained Property A&R Leases and the A&R Tenant Loan
Documents, and, in addition to the remedies provided herein below, the CLP
Parties shall have the right to exercise any and all remedies afforded under the
Retained Property A&R Leases and the A&R Tenant Loan Documents. An Event of
Default by any PGMI Party under any Retained Property A&R Lease or any A&R
Tenant Loan Document, or the occurrence of a Triggering Event under the
Conditional Guaranty, shall be and constitute a default by the PGMI Parties
under this Agreement. In the event of a default by a PGMI Party under this
Agreement in connection with any covenant, agreement, obligation, representation
or warranty given or made hereunder, which is not cured within ten (10) days
after receipt of written notice thereof from the applicable CLP Party(ies)
(provided, however, that such ten (10) day notice and cure period shall not
apply if the default hereunder is the result of an Event of Default by Tenant
under any Retained Property A&R Lease or is the result of the occurrence of a
Triggering Event under the Conditional Guaranty), the CLP Parties shall have any
and all rights and remedies afforded it under law or equity, including without
limitation, a right to sue for specific performance and/or damages.

 

12



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

T. INDEMNIFICATION BY PGMI PARTIES. The PGMI Parties shall indemnify, save, pay
and hold the CLP Parties harmless from and against any claim by any employee of
PGMI and/or Tenant related to PGMI’s and/or Tenant’s failure to pay (i) such
employee’s wages, salary, bonuses, employment taxes, accrued vacation pay, sick
days and personal days, and withholding taxes prior to and after the applicable
Commencement Date (as defined in the Fore Golf Management Agreement) as to which
they may be entitled, arising from such employees’ employment at the Managed
Properties prior to the applicable Commencement Date, (ii) benefits, whenever
due, provided under plans in which PGMI’s and/or Tenant’s employees participated
prior to or after the applicable Commencement Date, and (iii) liability under
Section 4980B, Part 6 of Title I of the Employee Retirement Income Security Act
of 1974 (“ERISA”) or Title IV of ERISA related to employees arising prior to or
after the applicable Commencement Date.

U. CONFIDENTIALITY. Each Party agrees to keep the terms and provisions of this
Agreement strictly confidential and hereby agrees that they shall not disclose
such information or the terms and provisions hereof to any Person other than to
their respective counsel, shareholders, directors, lenders or prospective
lenders, advisors, consultants or employees who have a need to know of such
information and have been instructed to maintain the confidentiality thereof,
except (i) as required by applicable law, (ii) to the extent already in the
public domain, (iii) in connection with public disclosure obligations as are
required by the U.S. Securities Exchange Commission, or (iv) in connection with
any litigation relating to this Agreement or the subject matter set forth in
this Agreement. Each Party acknowledges and agrees that the terms and provisions
of this Section Q shall be binding on the Parties and shall survive the
consummation of the transactions contemplated by this Agreement or the
termination of this Agreement. No Party shall have the right to make a public
announcement or disclosure regarding the transactions described in this
Agreement without the prior approval of the other Parties. All Parties shall
approve the timing, form and substance of any such public announcement or
disclosure, which approval shall not be unreasonably withheld, conditioned or
delayed, except if a party is required to make a public announcement or
disclosure under applicable law, in which case no such approval by the other
party shall be required (but the other party shall be given a copy of such
announcement or disclosure and the opportunity to comment on it as soon as
reasonably practicable before such announcement or disclosure is required to be
made).

 

13



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

V. MISCELLANEOUS.

(i) Notices.

(a) All notices, requests, demands and other communications required to be
provided by any Party under this Agreement (each, a “Notice”) shall be in
writing and delivered, at the sending Party’s cost and expense, by (I) personal
delivery, (II) certified U.S. mail, with postage prepaid and return receipt
requested, (III) overnight courier service, or (IV) facsimile transmission, with
a verification copy sent on the same day by any of the methods set forth in
clauses (I), (II) or (III), to the recipient Party at the following address or
facsimile number:

 

If to CLP Party(ies):    c/o CNL Lifestyle Properties, Inc.    450 South Orange
Avenue    Orlando, Florida 32801    Attention: Holly Greer, Esq., SVP & General
Counsel    Fax: 407-540-2544    Phone: 407-650-1000

with a copy to:

   Lowndes, Drosdick, Doster, Kantor and Reed, P.A.    215 North Eola Drive   
P.O. Box 2809    Orlando, Florida 32801    Attention: William T. Dymond, Jr.,
Esq.    Fax: (407) 843-4444    Phone: (407) 843-4600 If to a PGMI Party(ies):   
c/o Premier Golf Management, Inc.    4851 LBJ Freeway, Suite 600    Dallas,
Texas 75244    Attention: Joe R. Munsch, President    Attention: Lynn Marie
Mallery, Esq.    Fax: (214) 722-6052    Phone: (214) 722-6006 (Joe R. Munsch)   
Phone: (214) 722-6033 (Lynn Marie Mallery)

with a copy to:

   Quilling, Selander, Lownds, Winslett & Moser    2001 Bryan Street    Suite
1800    Dallas, Texas 75201    Attention: Michael J. Quilling, Esq.    Fax:
(214) 871-2111   

Phone: (214) 871-2100

 

(b) All Notices sent by a Party (or its counsel as contemplated below) under
this Agreement shall be deemed to have been received by the Party to whom such
Notice is sent upon (I) delivery to the address or facsimile number of the
recipient Party, provided that such delivery is made prior to 5:00 p.m. (local
time for the recipient Party) on a Business Day, otherwise the following
Business Day, or (II) the attempted delivery of such Notice if (A) such
recipient Party refuses delivery of such Notice, or (B) such recipient Party is
no longer at such address or facsimile number, and such recipient Party failed
to provide the sending Party with its current address or facsimile number
pursuant to clause (c) below.

(c) The Parties and their respective counsel shall have the right to change
their respective address and/or facsimile number for the purposes of this
Section R(i) by providing a Notice of such change in address and/or facsimile
number as required under this Section R(i).

 

14



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

(d) The Parties agree that the attorney for a Party shall have the authority to
deliver Notices on such Party’s behalf to the other Parties hereto.

(ii) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the Parties and their respective successors and assigns.

(iii) Amendment. This Agreement may only be amended or modified in a writing
signed by all of the Parties.

(iv) Conflict. In the event of a conflict between provisions of this Agreement
and provisions of the A&R Leases, the A&R Tenant Loan Documents or the
Conditional Guaranty, the provisions of the A&R Leases, the A&R Tenant Loan
Documents or the Conditional Guaranty, as applicable, shall control; provided,
however, in the event of a conflict between the provisions of (a) Section F of
this Agreement and the provisions of the A&R Leases, the provisions of Section F
of this Agreement shall control, and (b) Section H of this Agreement and the
Managed Property A&R Leases, the provisions of Section H of this Agreement shall
control.

(v) Attorneys’ Fees and Costs. In the event that litigation shall arise between
any of the Parties hereto with respect to this Agreement, the losing Party in
such litigation shall pay to the prevailing Party in such litigation a sum equal
to all reasonable attorneys’ fees and court costs, including paralegal charges,
incurred by the prevailing party in and with respect to such litigation at both
the trial and appellate levels of proceedings thereof.

(vi) Counterparts. The Parties agree that this Agreement may be signed and
delivered in counterparts, all of which shall constitute one and the same
instrument.

(vii) Severability. If any term or provision of this Agreement is held to be or
rendered invalid or unenforceable at any time in any jurisdiction, such term or
provision shall not affect the validity or enforceability of any other terms or
provisions of this Agreement, or the validity or enforceability of such affected
term or provision at any other time or in any other jurisdiction.

(viii) Governing Law/Waiver of Jury Trial. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida, without
giving effect to any conflicts of law provisions thereof. The Parties hereto
(i) submit to the personal jurisdiction and venue of the Ninth Judicial Circuit
Court in and for Orange County, Florida, and the United States District Court
for the Middle District of Florida, (ii) unconditionally agree that any such
claim may be heard and determined in such State court or, to the extent
permitted by law, in such Federal court, (iii) agree that a final judgment in
any such claim shall be conclusive and may be enforced in any other jurisdiction
by suit on the judgment or in any other manner provided by law, and
(iv) irrevocably and unconditionally waive, to the fullest extent the applicable
party may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any related matter in the foregoing
State court or Federal court, and the defense

 

15



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

that such court is an inconvenient forum for the maintenance of such claim. Each
Party hereby waives its right to a trial by jury in any litigation or other
court proceeding with respect to any matter arising from or in connection with
this Agreement.

(ix) Entire Agreement. This Agreement and the agreements to be executed and
delivered in connection herewith set forth the entire understanding and
agreement of the Parties hereto and shall supersede any other agreements and
understandings (written or oral) between the Parties on or prior to the date of
this Agreement with respect to the transactions described in this Agreement.

[Signatures Begin on Next Page]

 

16



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Effective Date.

PGMI PARTIES

 

PGMI:    

PREMIER GOLF MANAGEMENT, INC.,

a Delaware corporation

   

/s/ Lynn Marie Mallery

    Name:   Lynn Marie Mallery     Title:   Vice President MUNSCH:    

/s/ Joe R. Munsch

    JOE R. MUNSCH, individual TENANT:    

EVERGREEN ALLIANCE GOLF LIMITED, L.P.,

a Delaware limited partnership

    By:  

PREMIER GOLF EAGL GP, L.L.C.,

a Delaware limited liability company,

General Partner

      By:  

/s/ Lynn Marie Mallery

        Name:   Lynn Marie Mallery         Title:   Senior Vice President

 

17



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

CLP PARTIES

 

LANDLORDS:   CLP SOUTHWEST GOLF, LLC, a Delaware limited liability company
(f/k/a CNL Income EAGL Southwest Golf, LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP WEST GOLF,
LLC, a Delaware limited liability company (f/k/a CNL Income EAGL West Golf, LLC)
  By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP NORTH GOLF,
LLC, a Delaware limited liability company (f/k/a CNL Income EAGL North Golf,
LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP MIDWEST
GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income EAGL Midwest
Golf, LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President

 

18



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

  CLP MIDEAST GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income
EAGL Mideast Golf, LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP LEASEHOLD
GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income EAGL Leasehold
Golf, LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP CANYON
SPRINGS GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income Canyon
Springs, LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP CINCO RANCH
GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income Cinco Ranch,
LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President

 

19



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

  CLP FOSSIL CREEK GOLF, LLC, a Delaware limited liability company (f/k/a CNL
Income Fossil Creek, LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP PLANTATION
GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income Plantation,
LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP CLEAR CREEK
GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income Clear Creek,
LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP LAKE PARK
GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income Lake Park,
LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President

 

20



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

  CLP MANSFIELD GOLF, LLC, a Delaware limited liability company (f/k/a CNL
Income Mansfield, LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP MESA DEL SOL
GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income Mesa Del Sol,
LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP LAKERIDGE
GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income Lakeridge,
LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President   CLP FOX MEADOW
GOLF, LLC, a Delaware limited liability company (f/k/a CNL Income Fox Meadow,
LLC)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President

 

21



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

    CLP WEYMOUTH GOLF, LLC, a Delaware limited liability company (f/k/a CNL
Income Weymouth, LLC)     By:  

/s/ Kay S. Redlich

      Name:   Kay S. Redlich       Title:   Senior Vice President     CLP
SIGNATURE OF SOLON GOLF, LLC, a Delaware limited liability company (f/k/a CNL
Income Signature of Solon, LLC)     By:  

/s/ Kay S. Redlich

      Name:   Kay S. Redlich       Title:   Senior Vice President     GRAPEVINE
GOLF CLUB, L.P., a Delaware limited partnership     By:  

GRAPEVINE GOLF, L.L.C.,

a Delaware limited liability company,

General Partner

      By:  

/s/ Kay S. Redlich

      Name:   Kay S. Redlich       Title:   Senior Vice President CLP:     CLP
PARTNERS, LP, a Delaware limited partnership (f/k/a CLP Income Partners, LP)    
By:  

CLP GP CORP.,

a Delaware corporation

      By:  

/s/ Kay S. Redlich

        Name:   Kay S. Redlich         Title:   Senior Vice President

 

22



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

CLP LENDER:   CLP TRS LENDING CORP., a Delaware corporation (f/k/a CNL Income
TRS Lending Corp.)   By:  

/s/ Kay S. Redlich

    Name:   Kay S. Redlich     Title:   Senior Vice President

 

23



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

EXHIBIT A

LANDLORDS

 

1. CLP Canyon Springs Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Canyon Springs, LLC) (“Canyon Springs LLC”)

 

2. CLP Cinco Ranch Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Cinco Ranch, LLC) (“Cinco Ranch LLC”)

 

3. CLP Fossil Creek Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Fossil Creek, LLC) (“Fossil Creek LLC”)

 

4. CLP Plantation Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Plantation, LLC) (“Plantation LLC”)

 

5. CLP Clear Creek Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Clear Creek, LLC) (“Clear Creek LLC”)

 

6. CLP Lake Park Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Lake Park, LLC) (“Lake Park LLC”)

 

7. CLP Mansfield Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Mansfield, LLC) (“Mansfield LLC”)

 

8. CLP Lakeridge Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Lakeridge, LLC) (“Lakeridge LLC”)

 

9. Grapevine Golf Club, LP, a Delaware limited partnership (“Grapevine LP”)

 

10. CLP Leasehold Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income EAGL Leasehold Golf, LLC) (“Leasehold LLC”)

 

11. CLP Mesa Del Sol Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Mesa Del Sol, LLC) (“Mesa Del Sol LLC”)

 

12. CLP Fox Meadow Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Fox Meadow, LLC) (“Fox Meadow LLC”)

 

13. CLP Weymouth Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Weymouth, LLC) (“Weymouth LLC”)

 

14. CLP Signature of Solon Golf, LLC, a Delaware limited liability company
(f/k/a CNL Income Signature of Solon, LLC) (“Signature of Solon LLC”)

 

15. CLP Southwest Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income EAGL Southwest Golf, LLC) (“Southwest LLC”)

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

16. CLP West Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
EAGL West Golf, LLC) (“West LLC”)

 

17. CLP North Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
EAGL North Golf, LLC) (“North LLC”)

 

18. CLP Midwest Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income EAGL Midwest Golf, LLC) (“Midwest LLC”)

 

19. CLP Mideast Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income EAGL Mideast Golf, LLC) (“Mideast LLC”)

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

EXHIBIT B

PROPERTIES

 

     Landlord/Owner    Property    City/State 1.    Canyon Springs LLC    Canyon
Springs Golf Club    San Antonio TX 2.    Cinco Ranch LLC    Golf Club at Cinco
Ranch    Katy TX 3.    Fossil Creek LLC    Golf Club at Fossil Creek    Fort
Worth TX 4.    Plantation LLC    Plantation Golf Club    Frisco TX 5.    Clear
Creek LLC    Clear Creek Golf Club    Houston TX 6.    Lake Park LLC    Lake
Park Golf Club    Lewisville TX 7.    Mansfield LLC    Mansfield National Golf
Club    Mansfield TX 8.    Lakeridge LLC    Lakeridge Country Club    Lubbock TX
9.    Grapevine LP    Cowboys Golf Club    Grapevine TX 10.    Leasehold LLC   
Forest Park Golf Course    St. Louis MO 11.    Mesa Del Sol LLC    Mesa Del Sol
Golf Club    Yuma AZ 12.    Fox Meadow LLC    Fox Meadow Country Club    Medina
OH 13.    Weymouth LLC    Weymouth Country Club    Medina OH 14.    Signature of
Solon LLC    Signature of Solon Country Club    Solon OH 15.    Southwest LLC   
Ancala Country Club    Scottsdale AZ 16.    Southwest LLC    Arrowhead Country
Club    Glendale AZ 17.    Southwest LLC    Continental Golf Course   
Scottsdale AZ 18.    Southwest LLC    Kokopelli Golf Club    Gilbert AZ 19.   
Southwest LLC    Legend at Arrowhead    Glendale AZ 20.    Southwest LLC   
London Bridge Golf Course    Lake Havasu AZ 21.    Southwest LLC    Stonecreek
Golf Club    Phoenix AZ 22.    Southwest LLC    Superstition Springs Golf Club
   Mesa AZ 23.    West LLC    Arrowhead Golf Club    Littleton CO 24.    North
LLC    Eagle Brook Country Club    Geneva IL 25.    North LLC    Ruffled
Feathers Golf Club    Lemont IL 26.    North LLC    Tamarack Country Club   
Naperville IL 27.    North LLC    Majestic Oaks Golf Club    Ham Lake MN 28.   
Midwest LLC    Deer Creek Golf Club    Overland Park KS 29.    Midwest LLC   
Tallgrass Country Club    Wichita KS 30.    Midwest LLC    Meadowbrook Golf &
Ctry Club    Tulsa OK 31.    Mideast LLC    Hunt Valley Golf Club    Phoenix MD
32.    North LLC    Mission Hills Country Club    Northbrook IL

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

EXHIBIT C

LEASES

 

1. Third Amended and Restated Lease Agreement, dated as of March 31, 2009,
between Canyon Springs LLC, as landlord, and Tenant, as tenant (the “Canyon
Springs Lease”), with respect to the golf course property known as “Canyon
Springs Golf Club” located in San Antonio, Texas, as amended by First Amendment
effective January 1, 2011.

 

2. Third Amended and Restated Lease Agreement, dated as of March 31, 2009,
between Cinco Ranch LLC, as landlord, and Tenant, as tenant (the “Cinco Ranch
Lease”), with respect to the golf course property known as “The Golf Club at
Cinco Ranch” located in Katy, Texas, as amended by First Amendment effective
January 1, 2011.

 

3. Fourth Amended and Restated Lease Agreement, dated as of March 31, 2009,
between Fossil Creek LLC, as landlord, and Tenant, as tenant (the “Fossil Creek
Lease”), with respect to the golf course property known as “The Golf Club at
Fossil Creek” located in Forth Worth, Texas, as amended by First Amendment
effective January 1, 2011.

 

4. Third Amended and Restated Lease Agreement, dated as of March 31, 2009,
between Plantation LLC, as landlord, and Tenant, as tenant (the “Plantation
Lease”), with respect to the golf course property known as “Plantation Golf
Club” located in Frisco, Texas, as amended by First Amendment effective
January 1, 2011.

 

5. Second Amended and Restated Sub-Concession Agreement, dated as of March 31,
2009, between Clear Creek LLC, as landlord, and Tenant, as tenant (the “Clear
Creek Lease”), with respect to the golf course property known as “Clear Creek
Golf Club” located in Houston, Texas, as amended by First Amendment effective
January 1, 2011.

 

6. Third Amended and Restated Sub-Concession Agreement, dated as of March 31,
2009, between Lake Park LLC, as landlord, and Tenant, as tenant (the “Lake Park
Lease”), with respect to the golf course property known as “Lake Park Golf Club”
located in Lewisville, Texas, as amended by First Amendment effective January 1,
2011.

 

7. Third Amended and Restated Sublease Agreement, dated as of March 31, 2009,
between Mansfield LLC, as landlord, and Tenant, as tenant (the “Mansfield
Lease”), with respect to the golf course property known as “Mansfield National
Golf Club” located in Mansfield, Texas, as amended by First Amendment effective
January 1, 2011.

 

8. Second Amended and Restated Lease Agreement, dated as of March 31, 2009,
between Lakeridge LLC, as landlord, and Tenant, as tenant (the “Lakeridge
Lease”), with respect to the golf course property known as “Lakeridge Country
Club” located in Lubbock, Texas, as amended by First Amendment effective
January 1, 2011.

 

9. Amended and Restated Sub-Sublease Agreement, dated as of March 31, 2009,
between Grapevine LP, as landlord, and Tenant, as tenant (the “Cowboys Lease”),
with respect to the golf course property known as “Cowboys Golf Club” located in
Grapevine, Texas, as amended by First Amendment effective January 1, 2011.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

10. Amended and Restated Sublease Agreement, dated as of March 31, 2009, between
CNL Leasehold LLC, as sublandlord, and Tenant, as subtenant (the “Forest Park
Lease”), with respect to the golf course property known as “Forest Park Golf
Course” located in St. Louis, Missouri, as amended by First Amendment effective
January 1, 2011.

 

11. Second Amended and Restated Lease Agreement, dated as of March 31, 2009,
between Mesa Del Sol LLC, as landlord, and Tenant, as tenant (the “Mesa Lease”),
with respect to the golf course property known as “Mesa Del Sol Golf Club”
located in Yuma, Arizona (the “Mesa Property”), as amended by First Amendment
effective January 1, 2011.

 

12. Second Amended and Restated Lease Agreement, dated as of March 31, 2009,
between Fox Meadow LLC, as landlord, and Tenant, as tenant (the “Fox Meadow
Lease”), with respect to the golf course property known as “Fox Meadow Country
Club” located in Medina, Ohio (the “Fox Meadow Property”), as amended by First
Amendment effective January 1, 2011.

 

13. Second Amended and Restated Lease Agreement, dated as of March 31, 2009,
Weymouth LLC, as landlord, and Tenant, as tenant (the “Weymouth Lease”), with
respect to the golf course property known as “Weymouth Country Club” located in
Medina, Ohio (the “Weymouth Property”), as amended by First Amendment effective
January 1, 2011.

 

14. Second Amended and Restated Lease Agreement, dated as of March 31, 2009,
between Signature of Solon LLC, as landlord, and Tenant, as tenant (the “Solon
Lease”), with respect to the golf course property known as “Signature of Solon
Country Club” located in Solon, Ohio (the “Solon Property”), as amended by First
Amendment effective January 1, 2011.

 

15. Amended and Restated Lease Agreement, dated as of March 31, 2009, Southwest
LLC, as landlord, and Tenant, as tenant (the “Ancala Lease”), with respect to
the golf course property known as “Ancala Country Club” located in Scottsdale,
Arizona (the “Ancala Property”), as amended by First Amendment effective
January 1, 2011.

 

16. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Southwest LLC, as landlord, and Tenant, as tenant (the “Arrowhead Lease”), with
respect to the golf course property known as “Arrowhead Country Club” located in
Glendale, Arizona (the “Arrowhead Property”), as amended by First Amendment
effective January 1, 2011.

 

17. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Southwest LLC, as landlord, and Tenant, as tenant (the “Continental Lease”),
with respect to the golf course property known as “Continental Golf Course”
located in Scottsdale, Arizona (the “Continental Property”), as amended by First
Amendment effective January 1, 2011.

 

18. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Southwest LLC, as landlord, and Tenant, as tenant (the “Kokopelli Lease”), with
respect to the golf course property known as “Kokopelli Golf Club” located in
Gilbert, Arizona (the “Kokopelli Property”), as amended by First Amendment
effective January 1, 2011.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

19. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Southwest LLC, as landlord, and Tenant, as tenant (the “Legend Lease”), with
respect to the golf course property known as “Legend at Arrowhead” located in
Glendale, Arizona (the “Legend Property”), as amended by First Amendment
effective January 1, 2011.

 

20. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Southwest LLC, as landlord, and Tenant, as tenant (the “London Bridge Lease”),
with respect to the golf course property known as “London Bridge Golf Course”
located in Lake Havasu, Arizona (the “London Bridge Property”), as amended by
First Amendment effective January 1, 2011.

 

21. Amended and Restated Lease and Sublease Agreement, dated as of March 31,
2009, between Southwest LLC, as landlord, and Tenant, as tenant (the “Stonecreek
Lease”), with respect to the golf course property known as “Stonecreek Golf
Club” located in Phoenix, Arizona (the “Stonecreek Property”), as amended by
First Amendment effective January 1, 2011.

 

22. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Southwest LLC, as landlord, and Tenant, as tenant (the “Superstition Lease”),
with respect to the golf course property known as “Superstition Springs Golf
Club” located in Mesa, Arizona (the “Superstition Property”), as amended by
First Amendment effective January 1, 2011.

 

23. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
West LLC, as landlord, and Tenant, as tenant (the “Arrowhead – Littleton
Lease”), with respect to the golf course property known as “Arrowhead Golf Club”
located in Littleton, Colorado (the “Littleton CO Property”), as amended by
First Amendment effective January 1, 2011.

 

24. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
North LLC, as landlord, and Tenant, as tenant (the “Eagle Brook Lease”), with
respect to the golf course property known as “Eagle Brook Country Club” located
in Geneva, Illinois (the “Eagle Brook Property”), as amended by First Amendment
effective January 1, 2011.

 

25. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
North LLC, as landlord, and Tenant, as tenant (the “Ruffled Feathers Lease”),
with respect to the golf course property known as “Ruffled Feathers Golf Club”
located in Lemont, Illinois (the “Ruffled Feathers Property”), as amended by
First Amendment effective January 1, 2011.

 

26. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
North LLC, as landlord, and Tenant, as tenant (the “Tamarack Lease”), with
respect to the golf course property known as “Tamarack Golf Club” located in
Naperville, Illinois (the “Tamarack Property”), as amended by First Amendment
effective January 1, 2011.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

27. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
North LLC, as landlord, and Tenant, as tenant (the “Majestic Lease”), with
respect to the golf course property known as “Majestic Oaks Golf Club” located
in Ham Lake, Minnesota (the “Majestic Property”), as amended by First Amendment
effective January 1, 2011.

 

28. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Midwest LLC, as landlord, and Tenant, as tenant (the “Deer Creek Lease”), with
respect to the golf course property known as “Deer Creek Golf Club” located in
Overland Park (the “Deer Creek Property”), Kansas, as amended by First Amendment
effective January 1, 2011.

 

29. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Midwest LLC, as landlord, and Tenant, as tenant (the “Tallgrass Lease”), with
respect to the golf course property known as “Tallgrass Country Club” located in
Wichita, Kansas (the “Tallgrass Property”), as amended by First Amendment
effective January 1, 2011.

 

30. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Midwest LLC, as landlord, and Tenant, as tenant (the “Meadowbrook Lease”), with
respect to the golf course property known as “Meadowbrook Golf & Country Club”
located in Tulsa (the “Meadowbrook Property”), Oklahoma, as amended by First
Amendment effective January 1, 2011.

 

31. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
Mideast LLC, as landlord, and Tenant, as tenant (the “Hunt Valley Lease”), with
respect to the golf course property known as “Hunt Valley Golf Club” located in
Phoenix, Maryland (the “Hunt Valley Property”), as amended by First Amendment
effective January 1, 2011.

 

32. Amended and Restated Lease Agreement, dated as of March 31, 2009, between
North LLC, as landlord, and Tenant, as tenant (the “Mission Hills Lease”), with
respect to the golf course property known as “Mission Hills Country Club”
located in Northbrook, Illinois (the “Mission Hills Property”), as amended by
First Amendment effective January 1, 2011.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

EXHIBIT D

RETAINED PROPERTY A&R LEASE PROVISIONS

NOTE: This Exhibit sets forth certain material terms of the Retained Property
A&R Leases. This Exhibit is not intended to be exhaustive or to replace,
supplement or amend any term, condition or covenant contained in the Retained
Property A&R Leases, nor shall this Exhibit be perceived as instructive as to
the applicable Landlords’ and Tenant’s intent regarding the Retained Property
A&R Leases.

1. 2009 Deferred Minimum Rent. All provisions related to the 2009 Deferred
Minimum Rent shall be deleted in their entirety.

2. Affiliated Leases. The defined term “Affiliated Leases” shall mean only the
Retained Property A&R Leases.

3. Minimum Rent. Annual Minimum Rent due under the Retained Property A&R Leases
is shall be, in the aggregate, an annual amount equal to (i) $4,431,753.00
(payable in nine (9) equal monthly installments commencing with the April 2012
Accounting Period and ending with the December 2012 Accounting Period),
(ii) $5,909,000.00 (payable in monthly installments on a seasonalized basis in
the monthly payment amounts and in accordance with the monthly schedules set
forth in Exhibit B to the A&R Retained Property Leases) for Lease Year 2013, and
(iii) $5,909,000.00 (payable in twelve (12) equal monthly installments) for
Lease Year 2014. Commencing Lease Year 2015, Minimum Rent shall increase
annually by an amount equal to the greater of (a) the product obtained by
multiplying the Minimum Rent then in effect times two percent (2%), and (b) the
product obtained by multiplying the Minimum Rent then in effect times the then
annual percentage increase in CPI.

4. Additional Minimum Rent (referred to as “Percentage Rent” in Leases in effect
prior to Effective Date). With respect to each Retained Property and for each
Fiscal Year, Additional Minimum Rent shall be payable in an amount equal to
thirty percent (30%) of the amount by which Total Facility Revenues exceeds the
Total Facilities Revenues Threshold for such Fiscal Year (“Total Additional
Minimum Rent”), which Total Additional Minimum Rent shall be payable by Tenant
no later than sixty (60) days after the end of each Fiscal Year during the Term,
subject to Section 5 of this Exhibit D. Commencing Lease Year 2015, with respect
to each Retained Property, the Total Facility Revenues Threshold shall increase
annually by an amount equal to the greater of (i) the product obtained by
multiplying the Total Facility Revenues Threshold then in effect for such
Retained Property times two percent (2%), and (ii) the product obtained by
multiplying the Total Facility Revenues Threshold then in effect for such
Retained Property times the then annual percentage increase in CPI. The initial
Total Facilities Revenues Threshold for each Property shall be as follows:

 

Lease

   FY 2012 (4/12 through 12/12)      FY 2013 & FY 2014  

Canyon Springs Lease

   $ 3,227,122       $ 3,968,000   

Cinco Ranch Lease

   $ 2,745,309       $ 3,485,000   

Fossil Creek Lease

   $ 2,703,044       $ 3,210,000   

Plantation Lease

   $ 1,686,913       $ 1,957,000   

Clear Creek Lease

   $ 1,515,149       $ 1,898,000   

Lake Park Lease

   $ 1,676,040       $ 2,050,000   

Mansfield Lease

   $ 1,650,738       $ 2,033,000   

Lakeridge Lease

   $ 2,393,328       $ 2,942,000   

Cowboys Lease

   $ 5,571,943       $ 6,504,000   

Forest Park Lease

   $ 3,329,776       $ 3,546,000   

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

5. Principal Payments Under Tenant Term Loan. Pursuant to the A&R Tenant Loan
Documents, Tenant is required to make a principal payment in an amount equal to
the aggregate amount of Additional Minimum Rent due and payable by Tenant under
the Retained Property A&R Leases for the immediately preceding Lease Year (each,
a “Mandatory Principal Payment”). Subject to the next sentence, each Mandatory
Principal Payment made by Tenant, as borrower under the Tenant Term Loan, shall
be in lieu of, and not in addition to, aggregate Additional Minimum Rent due and
payable under the Retained Property A&R Leases for the applicable Lease Year(s).
With respect to the applicable Fiscal Year in which the then outstanding
principal balance of the Tenant Term Loan is less than the amount of aggregate
Additional Minimum Rent that would be due and payable under the Retained
Property A&R Leases for such Fiscal Year, Tenant shall be required to (i) make a
final Mandatory Principal Payment in an amount equal to the then remaining
principal balance under the Tenant Term Loan (the “Final Mandatory Principal
Payment”), and (ii) pay aggregate Additional Minimum Rent under Retained
Property A&R Leases in an amount equal to the aggregate Additional Minimum Rent
due and payable with respect to such Fiscal Year less the amount of Final
Mandatory Principal Payment.

6. CapEx Reserve. For each Accounting Period during (i) Fiscal Year 2012, Tenant
shall transfer into the Capex Reserve an amount equal to two percent (2%) of
aggregate Total Facility Revenues for the Retained Properties, and (ii) Fiscal
Year 2013 and each Fiscal Year thereafter during the Term, Tenant shall transfer
into the Capex Reserve an amount equal to three percent (3%) of aggregate Total
Facility Revenues for the Retained Properties. Any and all withdrawals from the
CapEx Reserve shall require approval of both Tenant and the applicable
Landlords.

7. Security Deposit. Sections 3.9, 3.10 and 3.11, and all references to Variable
Security Deposit Reserve Account and Security Deposit, shall be deleted in their
entirety.

8. Events of Default. The following shall be added as Events of Default under
the Retained Property A&R Leases: (i) the occurrence of a Triggering Event (as
defined in the Conditional Guaranty) under the Conditional Guaranty, and (ii) if
there shall be a default by Tenant or PGMI, as applicable, under any A&R Tenant
Loan Document and such default is not cured within any applicable cure period.
For purposes of clarity, Section 12.1(l) of the Retained Property A&R Leases
reflects that a default by Tenant under any Retained Property A&R Lease not
cured within any applicable cure period shall constitute an Event of Default
under all other Retained Property A&R Leases.

9. Initial Improvement Projects. With respect to each Retained Property,
Landlord agrees to fund an improvement project (the “Initial Improvement
Project”) in an amount not to

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

exceed the corresponding amount listed below (the “Initial Improvement Project
Cap”), with such construction, renovation and/or refurbishment, as applicable,
to be completed by Tenant in accordance with the “Improvement Project”
procedures attached as a schedule to the Retained Property A&R Leases. All
amounts funded by Landlords in connection with the Initial Improvement Projects
shall not be included in the calculation of annual Minimum Rent for the
applicable Lease Year(s) in which such funds are expended by Landlords. In the
event that the final amount of costs and expenses incurred by Tenant in
connection therewith is less than the Initial Improvement Project Cap (such
differential, the “Project Cost Reduction Amount”), upon the prior written
consent of Landlord to be given or withheld in Landlord’s sole and absolute
discretion, Tenant may apply some or all of the Project Cost Reduction Amount
towards one (1) or more of the Initial Improvement Projects for the other
Retained Properties.

 

Canyon Springs Lease

   $ 210,500   

Cinco Ranch Lease

   $ 98,500   

Fossil Creek Lease

   $ 325,100   

Plantation Lease

   $ 173,650   

Clear Creek Lease

   $ 43,093   

Lake Park Lease

   $ 140,500   

Mansfield Lease

   $ 192,500   

Lakeridge Lease

   $ 217,025   

Cowboys Lease

   $ 649,620   

Forest Park Lease

   $ 125,975      

 

 

 

Total

   $ 2,176,463   

10. Future Improvement Projects. If Landlord provides Landlord’s Additional
Investment to fund the costs of a mutually agreed-upon construction, renovation
and/or refurbishment project with respect to the Retained Property (an
“Improvement Project”), Landlord and Tenant acknowledge and agree that (i) other
than with respect to the Initial Improvement Project, all amounts funded by
Landlord in connection with an Improvement Project shall be deemed and treated
as Landlord’s Additional Investment and, accordingly, annual Minimum Rent for
the applicable Lease Year shall be increased by an amount equal to such amounts
funded by Landlord in connection with such Improvement Project multiplied by the
Landlord’s Additional Investment Rate (i.e., 9%), (ii) all amounts disbursed by
Landlord in connection with such Improvement Project shall be used by Tenant
solely in connection with the Permitted Renovations to the Retained Property
approved in writing by Landlord in connection with such Improvement Project,
(iii) the terms, conditions, rights and obligations of Tenant and Landlord set
forth in the Retained Property A&R Leases shall be complied with in all respects
by Tenant and Landlord, as applicable, with respect to such Improvement Project,
and (iv) all improvements and personal property acquired in connection with such
Improvement Project shall be the property of Landlord and shall be part of the
Leased Property under the applicable Retained Property A&R Lease.

11. Project Budget Overruns. With respect to any Improvement Project (other than
the Initial Improvement Project) or Permitted Renovation which Landlord agrees
to fund, all such amounts shall be deemed and treated as Landlord’s Additional
Investment. Landlord agrees that it will fund up to ten percent (10%) in excess
of the original approved budget (as such original approved budget may have been
adjusted pursuant to Landlord’s approval in its sole and

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

absolute discretion), but shall have no responsibility to fund any costs which,
in the aggregate, exceed said amount. To the extent that Landlord agrees to fund
such amounts in excess of one hundred and ten percent (110%) of the approved
budgeted amount for any Improvement Project or Permitted Renovation, one
hundred-fifty percent (150%) of such excess amounts funded by Landlord shall be
deemed and treated as Landlord’s Additional Investment and, accordingly, annual
Minimum Rent for the applicable Lease Year shall be increased by an amount equal
to such excess amounts funded by Landlord multiplied by the Landlord’s
Additional Investment Rate (i.e., 9%).

12. Tax Escrow Account. Commencing April 1, 2012, Tenant shall pay or cause to
be paid into a separate account established by Landlord (the “Tax Account”) one
twelfth (1/12th) of the total estimated real property taxes for the subject
Fiscal Year. If said deposited amounts are believed to be insufficient by
Landlord in its reasonable discretion, Tenant shall deposit such deficient
amount(s) into the Tax Account no later than five (5) Business Days after
Landlord’s written notice to Tenant.

13. Termination of Leases. Article 21 shall be deleted in its entirety.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

EXHIBIT E

MANAGED PROPERTY A&R LEASE PROVISIONS

NOTE: This Exhibit sets forth certain material terms of the Managed Property A&R
Leases. This Exhibit is not intended to be exhaustive or to replace, supplement
or amend any term, condition or covenant contained in the Retained Property A&R
Leases, nor shall this Exhibit be perceived as instructive as to the applicable
Landlords’ and Tenant’s intent regarding the Retained Property A&R Leases.

1. 2009 Deferred Minimum Rent. All provisions related to the 2009 Deferred
Minimum Rent shall be deleted in their entirety.

2. Affiliated Leases. The defined term “Affiliated Leases” shall mean only the
Managed Property A&R Leases.

3. Minimum Rent. Annual Minimum Rent due under the Managed Property A&R Leases
is shall be, in the aggregate, an annual amount equal to (i) $10,813,635.00
(payable in nine (9) equal monthly installments commencing with the April 2012
Accounting Period and ending with the December 2012 Accounting Period), and
(ii) $14,418,177.00 (payable in twelve (12) equal monthly installments) for
Lease Years 2013 and 2014. Commencing Lease Year 2015, Minimum Rent shall
increase annually by an amount equal to the greater of (a) the product obtained
by multiplying the Minimum Rent then in effect times two percent (2%), and
(b) the product obtained by multiplying the Minimum Rent then in effect times
the then annual percentage increase in CPI; provided, however, that no portion
of Minimum Rent due and payable under the Managed Property A&R Leases shall be
attributable to the Property known as Mission Hills Country Club IL (the “Sale
Property”).

4. Additional Minimum Rent (referred to as “Percentage Rent” in Leases in effect
prior to Effective Date). With respect to the Managed Properties in the
aggregate and for each Fiscal Year, Additional Minimum Rent shall be payable in
an amount equal to ten percent (10%) of the amount by which Aggregate Total
Facility Revenues exceeds the Total Facilities Revenues Threshold (defined
below) for such Fiscal Year (“Total Additional Minimum Rent”), which Total
Additional Minimum Rent shall be payable by Tenant no later than sixty (60) days
after the end of each Fiscal Year during the Term. Total Facility Revenues
Threshold shall mean (i) with respect to Fiscal Year 2012, $53,094,000.00 (for
the period commencing on April 1,2012 and ending on December 31, 2012),
(ii) with respect to Fiscal Year 2013, $72,111,000.00, and (iii) with respect to
Fiscal Year 2014, $73,665,000.00, and, commencing Lease Year 2015, the Total
Facility Revenues Threshold shall increase annually by an amount equal to the
greater of (i) the product obtained by multiplying the Total Facility Revenues
Threshold then in effect for the Managed Properties times two percent (2%), and
(ii) the product obtained by multiplying the Total Facility Revenues Threshold
then in effect for the Managed Properties times the then annual percentage
increase in CPI; provided, however, that no portion of Additional Minimum Rent
due and payable under the Managed Property A&R Leases shall be attributable to
the Sale Property.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

5. Management Agreement. The following shall be added to the end of Section 4.3
of each Managed Property A&R Lease: “Landlord hereby approves the Management
Agreement, provided that (a) such approval shall not be deemed a waiver or
release by Landlord of any of Tenant’s obligations pursuant to this Lease,
whether due to any provisions in the Management Agreement conflicting with the
terms of this Lease or otherwise, (b) without Landlord’s prior written consent,
Tenant shall not amend or assign any of its interest under, or consent to the
assignment of any of ForeGolf Manager’s interests under, the Management
Agreement, and (c) without Landlord’s prior written consent, Tenant shall not
engage a manager other than ForeGolf Manager with respect to the management of
the Leased Property and/or the Business. Tenant shall at all times promptly
enforce all of its rights under, and all terms, covenants and conditions set
forth in, the Management Agreement.”

6. Certain Provisions Regarding Management Agreement. With respect to the
Managed Properties, in addition to the funding obligations of Landlords set
forth in Section G of the Amended and Restated Omnibus Lease Resolution
Agreement, each A&R Managed Property Lease shall provide the following:

 

  a. Inspections and Audits. Landlord and Tenant acknowledge that, pursuant to
Section 5.2.12 of the Management Agreement, Landlord and Tenant have the right
to inspect the Leased Property at any time and to inspect and/or audit (or cause
an independent audit of) the books and records of the Leased Property (as
applicable, a “Managed Property Inspection” and a “Managed Property Audit”).
Landlord hereby agrees that Landlord shall be solely responsible for the costs
and expenses incurred by Landlord and ForeGolf Manager in connection with any
Managed Property Inspection and/or any Managed Property Audit, as applicable,
Landlord elects to conduct at the Leased Property.

 

  b. Dispute Resolution. Landlord hereby acknowledges and agrees that
(a) pursuant to Section 2.2 of the Management Agreement, Landlord may be
required to resolve certain disputes between Tenant and ForeGolf Manager under
the Management Agreement, (b) in the event that same shall be required of
Landlord, Landlord have either (i) one (1) Business Day following Landlord’s
receipt of Tenant’s or ForeGolf Manager’s request to resolve a dispute to
resolve such dispute in favor of Tenant or ForeGolf Manager, or (ii) if Landlord
did not receive a simultaneous copy of the applicable request submitted to
Tenant, six (6) Business Days following the date of the request, and (c) in the
event that Landlord fails to resolve such dispute in favor of Tenant or ForeGolf
Manager within the applicable time frame set forth in the immediately preceding
clause (b), the dispute shall be deemed resolved in favor of ForeGolf Manager.

 

  c. Tenant’s Option to Terminate ForeGolf Management Agreement.

 

  i. Tenant hereby agrees that, without the prior written consent of Landlord,
it shall not exercise its option to terminate the Management Agreement in whole
or in part pursuant to the terms set forth in Section 12.3.2 or Section 12.3.3
of the Management Agreement, as applicable.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

  ii. In the event that Landlord elects to terminate this Lease pursuant to
Article 21 hereof, provided no Event of Default by Tenant then exists hereunder
or under the Management Agreement, Landlord hereby agrees it shall pay ForeGolf
Manager (i) the Termination Fee applicable to the Leased Property, if and only
to the extent the same shall be due Manager pursuant to the express terms of
Section 12.3.2 of the Management Agreement, and (ii) the Rent, Build Out and
FF&E Fee applicable to the Leased Property, if and only to the extent the same
shall be due Manager pursuant to the express terms of Section 12.3.3 of the
Management Agreement.

 

  iii. In the event that Landlord elects to terminate this Lease pursuant to
Article 21 hereof upon consummation of the sale or assignment of all of
Landlord’s interests in the Leased Property or this Lease, as applicable (a
“Sale/Lease Assignment Transaction”), to a bona fide third party
purchaser/assignee (the “Subsequent Party”), Landlord hereby agrees that the
purchase agreement or lease assignment, as applicable, between Landlord and
Subsequent Party evidencing the Sale/Lease Assignment Transaction shall provide
that either (at Landlord’s sole discretion) Subsequent Party agrees to
(i) comply with the covenants, terms and provisions set forth in
Section 12.3.4(i) of the Management Agreement, or (ii) purchase all Manager
Receivables (as defined in Section 12.3.4 of the Management Agreement)
applicable to the Leased Property from ForeGolf Manager in accordance with the
terms set forth in Section 12.3.4(ii) of the Management Agreement; provided,
however, it being expressly understood and agreed that Subsequent Party shall
have no obligation to purchase any Manager Receivables applicable to the Leased
Property aged over 180 days, provided that Subsequent Party agrees to deliver
any such receivables actually collected by Subsequent Party to ForeGolf Manager
within five (5) days of Subsequent Party’s receipt thereof.

 

  iv. [MISSION HILLS LEASE ONLY] Landlord hereby agrees that it shall pay
ForeGolf Manager the Sale Property Fee (as defined in the Management Agreement)
applicable to the Leased Property in accordance with the terms set forth in
Section 8.7 of the Management Agreement. Tenant hereby agrees that it shall not
exercise its option to partially terminate the Management Agreement with respect
to the Leased Property pursuant to Section 12.3.1 of the Management Agreement
without the prior written consent of Landlord.

 

  d. Escrow In Connection With Tenant Termination of Management Agreement. In
the event Tenant terminates the Management Agreement pursuant to Section 12.3.2
of the Management Agreement as a result of the termination of the A&R Managed
Property Leases by Landlords, Landlords agree to deliver the COI Escrow (as
defined in the Management Agreement) required to be delivered to Escrow Agent
(as defined in the Management Agreement) pursuant to Section 15.2 of the
Management Agreement.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

  e. Operating Contracts-Expiration or Earlier Termination of Management
Agreement. Upon the expiration or earlier termination of the Management
Agreement, Landlords shall have the obligation, with respect to any Operating
Contract (as defined in the Management Agreement) specifically approved by
Landlords, to either assume (or cause the successor tenant or manager, as
applicable, to assume) such Operating Contract or terminate such Operating
Contract, in which case all expenses or fees for such termination shall be the
responsibility of Landlords (or such successor tenant or manager, if
applicable).

7. CapEx Reserve. For each Accounting Period during the Term, Tenant shall
transfer into the Capex Reserve an amount equal to three percent (3%) of
aggregate Total Facility Revenues for the Managed Properties. Any and all
withdrawals from the CapEx Reserve shall require approval of both Tenant and the
applicable Landlords.

8. Security Deposit. Sections 3.9, 3.10 and 3.11, and all references to Variable
Security Deposit Reserve Account and Security Deposit, shall be deleted in their
entirety.

9. Initial Improvement Projects. With respect to each Managed Property, Landlord
agrees to fund an improvement project (the “Initial Improvement Project”) in an
amount not to exceed the corresponding amount listed below (the “Initial
Improvement Project Cap”), with such construction, renovation and/or
refurbishment, as applicable, to be completed by Tenant in accordance with the
“Improvement Project” procedures attached as a schedule to the Managed Property
A&R Leases. All amounts funded by Landlords in connection with the Initial
Improvement Projects shall not be included in the calculation of annual Minimum
Rent for the applicable Lease Year(s) in which such funds are expended by
Landlords. In the event that the final amount of costs and expenses incurred by
Tenant in connection therewith is less than the Initial Improvement Project Cap
(such differential, the “Project Cost Reduction Amount”), upon the prior written
consent of Landlord to be given or withheld in Landlord’s sole and absolute
discretion, Tenant may apply some or all of the Project Cost Reduction Amount
towards one (1) or more of the Initial Improvement Projects for the other
Managed Properties. The Managed Property A&R Leases shall provide that,
notwithstanding the foregoing, Landlord and Tenant acknowledge and agree that
the funding, construction, completion and approval process with respect to the
Initial Improvement Projects shall be coordinated between Landlords and ForeGolf
Manager, and Tenant agrees to promptly deliver to Landlords copies of any and
all written disbursement requests Tenant receives from ForeGolf Manager pursuant
to Section 7.1 4 of the Management Agreement.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

Mesa Lease

   $ 122,580   

Fox Meadow Lease

   $ 267,777   

Weymouth Lease

   $ 187,615   

Solon Lease

   $ 524,650   

Ancala Lease

   $ 431,911   

Arrowhead Lease

   $ 666,250   

Continental Lease

   $ 110,750   

Kokopelli Lease

   $ 541,118   

Legend Lease

   $ 532,083   

Stonecreek Lease

   $ 316,050   

London Bridge Lease

   $ 86,100   

Superstition Lease

   $ 661,250   

Arrowhead – Littleton Lease

   $ 191,580   

Eagle Brook Lease

   $ 117,060   

Ruffled Feathers Lease

   $ 437,100   

Tamarack Lease

   $ 338,374   

Majestic Lease

   $ 105,900   

Deer Creek Lease

   $ 133,600   

Tallgrass Lease

   $ 498,551   

Meadowbrook Lease

   $ 517,800   

Hunt Valley Lease

   $ 460,500      

 

 

 

Total

   $ 7,248,599   

10. Future Improvement Projects. If Landlord provides Landlord’s Additional
Investment to fund the costs of a mutually agreed-upon construction, renovation
and/or refurbishment project with respect to the Managed Property (an
“Improvement Project”), Landlord and Tenant acknowledge and agree that (i) other
than with respect to the Initial Improvement Project, all amounts funded by
Landlord in connection with an Improvement Project shall be deemed and treated
as Landlord’s Additional Investment and, accordingly, annual Minimum Rent for
the applicable Lease Year shall be increased by an amount equal to such amounts
funded by Landlord in connection with such Improvement Project multiplied by the
Landlord’s Additional Investment Rate (i.e., 9%), (ii) all amounts disbursed by
Landlord in connection with such Improvement Project shall be used by Tenant
solely in connection with the Permitted Renovations to the Managed Property
approved in writing by Landlord in connection with such Improvement Project,
(iii) the terms, conditions, rights and obligations of Tenant and Landlord set
forth in the Managed Property A&R Leases shall be complied with in all respects
by Tenant and Landlord, as applicable, with respect to such Improvement Project,
and (iv) all improvements and personal property acquired in connection with such
Improvement Project shall be the property of Landlord and shall be part of the
Leased Property under the applicable Managed Property A&R Lease.

11. Project Budget Overruns. With respect to any Improvement Project (other than
the Initial Improvement Project) or Permitted Renovation which Landlord agrees
to fund, all such amounts shall be deemed and treated as Landlord’s Additional
Investment. Landlord agrees that it will fund up to ten percent (10%) in excess
of the original approved budget (as such original approved budget may have been
adjusted pursuant to Landlord’s approval in its sole and absolute discretion),
but shall have no responsibility to fund any costs which, in the aggregate,

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

exceed said amount. To the extent that Landlord agrees to fund such amounts in
excess of one hundred and ten percent (110%) of the approved budgeted amount for
any Improvement Project or Permitted Renovation, one hundred-fifty percent
(150%) of such excess amounts funded by Landlord shall be deemed and treated as
Landlord’s Additional Investment and, accordingly, annual Minimum Rent for the
applicable Lease Year shall be increased by an amount equal to such excess
amounts funded by Landlord multiplied by the Landlord’s Additional Investment
Rate (i.e., 9%).

12. Termination of Leases. Each Managed Property A&R Lease shall provide that
the applicable Landlord shall have the right, in its sole and absolute
discretion and for any reason or no reason, to terminate the applicable Managed
Property A&R Lease upon written Notice to Tenant.

13. Escrow of Prepaid Annual Dues. Each Managed Property A&R Lease for private
clubs shall provide that Tenant shall deliver to Landlord, promptly upon receipt
by Tenant, all annual prepaid membership dues received by Tenant from members
for the next succeeding membership year, and (b) Landlord shall deliver such
annual prepaid membership dues to Tenant in twelve (12) equal installments on
the fifth (5th) Business Day of each Accounting Period during the next
succeeding membership year. Each applicable Managed Property A&R Lease shall
provide that, notwithstanding the foregoing, for so long as the Management
Agreement is in effect, (i) Tenant agrees that it shall direct ForeGolf Manager
to deliver all such annual prepaid membership dues amounts to Landlords in lieu
of ForeGolf Manager delivering such amounts to Tenant, and (ii) Landlords agree
to deliver the monthly installments of such annual prepaid membership dues
directly to ForeGolf Manager in lieu of Landlords delivering such monthly
installments to Tenant.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

EXHIBIT F

2010 AND 2011 CAPEX RESERVE EXPENDITURES

See Attached

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

CapEx Reserve Reimbursement

 

     Submittal Date          Property    12/11-1/12      2/12      Totals  

Ancala

     32,386            32,386   

Arrowhead AZ

     22,608            22,608   

Arrowhead CO

     7,401         565         7,966   

Canyon Springs

     30,518            30,518   

Cinco Ranch

     12,077         1,485         13,562   

Clear Creek

     1,039            1,039   

Cowboys

     18,451         10,753         29,204   

Deer Creek

     9,411            9,411   

Eagle Brook

     11,532            11,532   

Forest Park

     6,688         518         7,206   

Fossil Creek

     23,369         4,427         27,796   

Fox Meadows

     9,123            9,123   

Hunt Valley

     11,929            11,929   

Kokopelli

     4,138            4,138   

Lake Park

     17,967            17,967   

Lakeridge

     16,947            16,947   

Legend

     20,580            20,580   

Majestic Oaks

     52,230         4,287         56,517   

Mesa Del Sol

     10,234            10,234   

Painted Hills

     1,700            1,700   

Royal Meadows

     2,722            2,722   

Ruffled Feathers

     8,617            8,617   

Signature

     8,512            8,512   

Stonecreek

     263            263   

Superstition

     11,650            11,650   

Tallgrass

     7,508            7,508   

Weymouth

     18,686         4,376         23,062      

 

 

    

 

 

    

 

 

       378,284         26,411         404,695   

Divested

        

Desert lakes

     6,819            6,819   

Foothills

     9,876            9,876   

Las Vegas

     4,727            4,727   

Meadowlark

     2,921         10,763         13,684   

Shandin Hills

     15,563            15,563   

Tatum Ranch

     8,431            8,431      

 

 

    

 

 

    

 

 

       48,337         10,763         59,100   

2010 Carryforward

     237,948            237,948   

Total

     664,569         37,174         701,743      

 

 

    

 

 

    

 

 

 

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

SCHEDULE G-1

APRIL 2012 MINIMUM RENT

Tenant shall pay the applicable Landlords an amount equal to (I) $492,417.00,
which amount represents the aggregate Minimum Rent due and payable with respect
to the Retained Properties under the A&R Retained Property Leases for the April
2012 Accounting Period (as defined in the A&R Retained Property Leases), (II)
$479,932.00, which amount represents the aggregate Minimum Rent due and payable
with respect to the nine (9) Managed Properties known as the Mesa Del Sol
Property, the Ancala Property, the Continental Property, the Kokopelli Property,
the Legend Property, the London Bridge Property, the Stonecreek Property, the
Superstition Property and the Arrowhead Property (as such terms are defined on
Exhibit C attached hereto) under the applicable A&R Managed Property Leases for
the April 2012 Accounting Period (as defined in the A&R Managed Property
Leases), and (III) $577,266.00, which amount represents the pro rata amount of
aggregate Minimum Rent due and payable with respect to the twelve (12) Managed
Properties known as the Fox Meadow Property, the Weymouth Property, the Solon
Property, the Littleton Property, the Ruffled Feathers Property, the Tamarack
Property, the Majestic Property, the Deer Creek Property, the Tallgrass
Property, the Meadowbrook Property, the Hunt Valley Property and the Eagle Brook
Property (as such terms are defined on Exhibit C attached hereto) under the
applicable A&R Managed Property Leases for the period commencing April 1, 2012
through the day prior to the Commencement Date under the Management Agreement
applicable to such Managed Properties.

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

SCHEDULE G-2

PAST DUE REAL ESTATE TAXES

See Attached

 

Exhibits and Schedules



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

SCHEDULE G(i)(c)

OUTSTANDING AP; PAST DUE GROUND LEASE RENT

See Attached

 

Exhibits and Schedules